Citation Nr: 1220284	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain with mild degenerative joint disease, from June 1, 2005 to March 27, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with mild degenerative joint disease, since March 28, 2006.

3.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984 and from May 1985 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

In December 2010, the Board remanded this matter for additional evidentiary development.

In stating the issues on appeal, the Board has eliminated the reference to right thumb paresthesia as part of the Veteran's service-connected right shoulder disability.   As discussed in more detail below, the RO separately granted service connection for right upper extremity paresthesia in a September 2009 rating decision.  38 C.F.R. 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities). 

The issues of entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain with mild degenerative joint disease, from June 1, 2005 to March 27, 2006; and entitlement to an evaluation in excess of 20 percent for lumbosacral strain with mild degenerative joint disease, since March 28, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  From June 1, 2005 to January 27, 2011, the Veteran's right shoulder disability was manifested by right (major) arm limitation of motion to no worse than shoulder level; no ankylosis, malunion, non-union, or dislocation of the humerus or clavicle; and complaints of pain, weakness and functional loss.

2.  Since January 28, 2011, the Veteran's right shoulder disability has been manifested by a range of motion in the right (major) shoulder consisting of flexion to 80 degrees, with pain at 50 degrees; extension to 35 degrees, with pain at 20 degrees; abduction to 120 degrees, with pain at 60 degrees; adduction to 40 degrees with pain at 30 degrees; external rotation to 75 degrees with pain at 0 degrees; 5/5 strength in the shoulder abductors; no swelling or instability; tenderness to palpation over the right acromioclavicular joint; and no ankylosis, malunion, non-union, or dislocation of the humerus or clavicle.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right shoulder disability, from June 1, 2005 to January 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

2.  The criteria for an evaluation of 30 percent, but no higher, for right shoulder disability, since January 28, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for the Veteran's right shoulder disability.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained all of the Veteran's service and post service treatment records, and has reviewed the Veteran's electronically stored records on the Virtual VA system.  In January 2011, a VA examination for joints was conducted by an examiner who reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate.  

In December 2010, the Board remanded this matter to the RO directing that additional treatment records be requested; that an updated VA examination be conducted; and that the RO consider whether two separate ratings are warranted for paresthesia of the right upper extremity.  The RO subsequently obtained paper VA treatment records, dated from February 2010 to November 2011; considered VA treatment records electronically stored in the Virtual VA system, dated from December 2011 to February 2012; scheduled the Veteran for a January 2011 VA examination of joints; and considered whether separate ratings were warranted for paresthesia in the right upper extremity within the February 2012 supplemental statement of the case.  Accordingly, the directives of the Board's December 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In May 2005, the Veteran filed a claim seeking service connection for a right shoulder disability.

In October 2005, a VA physical examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  As for his right shoulder disability, the Veteran reported a history of having dislocated his right shoulder during service, which required pins being placed in 2003.  He reported that this condition results in some reduction in his range of motion of the right shoulder, with no recurrent episodes of erythema, heat, redness, or swelling.

Physical examination of the right shoulder revealed three small oval scars approximately two to four millimeters in diameter, which are flat, oval, pale with no pigmentation, and without depression, elevation or ulceration.  Range of motion testing of the right shoulder revealed forward flexion to 180 degrees, extension to 30 degrees, abduction to 150 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.  Conducting repeated range of motion testing in the right shoulder, while holding a five pound weight in the right hand, resulted in reduced forward flexion to 140 degrees and abduction to 90 degrees, and no other significant changes.  The examiner attributed the loss of motion to weakness and fatigability, and noted that there was no evidence of incoordination or increased pain.  Neurological examination was normal, and no weakness was found in any of the major muscle groups.  X-ray examination of the right shoulder revealed an impression of no apparent fracture or significant degenerative changes, and possible widening at the acromioclavicular joint.  The report concluded with a diagnosis of status post right shoulder dislocation requiring pinning in 2003.

A February 2009 VA treatment report noted the Veteran's complaints of very painful right shoulder with limited range of motion.  Physical examination revealed marked tenderness at the acromioclavicular joint with very limited abduction.  The report concluded with an assessment of shoulder pain, with recent exacerbation.  

A March 2009 VA MRI examination of the right shoulder revealed thickening of the supraspinatus and infraspinatus tendons without sufficient evidence to diagnose full-thickness tear, but with tendinosis and/or partial thickness tears not excluded.

In July 2009, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted that the Veteran was working full time as a federal guard, but that he had been placed on desk duty for the past six months.  Prior to being placed on desk duty, the Veteran reported that he had missed two days of work in the past year.  Physical examination revealed that the Veteran walked slowly with a right-sided limp using a cane.  Strength testing revealed 5/5 strength throughout the upper and lower extremities, except for the right deltoids, biceps, and triceps, which were all 4/5 due to pain, and the right thenar, 1st interosseous, and right grip, which were all 5-/5.  The report noted that the entire right upper extremity was numb to pinprick testing, with the exception of the ventral forearm and lateral hand, and the 3rd and 4th digits which exhibited slightly decreased sensation.  The VA examiner also opined that the Veteran's right hand and wrist paresthesia was most likely secondary to his cervical spine disability.  The VA examiner noted that despite the Veteran's insistence that his paresthesia came on after his right shoulder surgery, this would be an unusual side effect of shoulder surgery, and the electromyogram showed no brachial plexopathy.  

An August 2010 VA x-ray examination of the right shoulder revealed an impression of mild acromioclavicular joint abnormality.

In January 2011, a VA examination for joints and spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported complaints of right shoulder pain and grinding and popping inside his right shoulder joint.  He also reported that he had missed approximately 30 days of work over the past year because of appointments and pain, "mostly" in his back.  Physical examination of the right shoulder revealed mild to moderate atrophy in the right supraspinatus, otherwise good muscle bulk in the bilateral upper extremities.  The report noted tenderness to palpation diffusely, with consistent, more focal tenderness over the right acromioclavicular joint, subacromium, and greater tubercle.  The report noted that there was no swelling or instability.  Range of motion testing of the right shoulder revealed flexion to 80 degrees, with pain at 50 degrees; extension to 35 degrees, with pain at 20 degrees; abduction to 120 degrees, with pain at 60 degrees; adduction to 40 degrees with pain at 30 degrees; and external rotation to 75 degrees with pain at 0 degrees.  The report noted that the Veteran refused to performed internal rotation due to pain, and that he appeared to be limiting maximal flexion to some degree due to pain.  The examiner noted that repetitive testing could not be completed due to the Veteran's extreme pain complaints.  The VA examiner also noted, however, that it is presumed that the Veteran's condition is relatively flared up today, as it would not be possible to hold down a security job requiring so much standing if he looked and acted like this all the time.  

Physical examination also revealed 2 anterior and 1 posterior right shoulder arthroscopic scars measuring 1 by .3 centimeters, all of which were nontender, skin colored, stable, smooth, without elevation, depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or restriction of range of motion.  The report concluded with a diagnosis of right shoulder degenerative joint disease and shoulder impingement with painful, limited range of motion.  The VA examiner noted that there was no evidence of instability now, and that the severity of this condition was felt to be moderate.  The VA examiner further opined that the Veteran's right thumb paresthesia is as likely as not due to chronic C6 radiculopathy.  In support of this opinion, the VA examiner noted that there were no motor abnormalities on examination and sensory findings were patchy and subjective, but that the Veteran's history is consistent for sensory irritation in the C6 distribution and felt to be separate from his right shoulder condition.
The RO has assigned the Veteran's right shoulder disability a 20 percent initial evaluation pursuant to Diagnostic Code 5203.  38 C.F.R. § 4.71a.  

Initially, the Veteran's service treatment records indicate that he is right-handed; thus, his right shoulder is considered his major extremity.  See 38 C.F.R. § 4.69 (2011).  

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement is also assigned a 20 percent rating.  No higher rating is warranted under this diagnostic code.  Accordingly, the Board must consider whether a higher rating is warranted for the right shoulder disability under other rating codes.  

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level.  When there is limitation of motion of the major arm midway between the side and shoulder level, and between 45 and 90 degrees, a 30 percent rating is warranted for major arm limitation of motion.  The highest available rating under this code section, a 40 percent rating, is warranted when there is limitation of motion to 25 degrees from the side of the major arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

Under Diagnostic Code 5202, for the major extremity, malunion of the humerus with moderate deformity, or recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity, or recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, warrants a 30 percent rating.  Higher ratings of 50, 60, and 80 percent are warranted for fibrous union, nonunion (false flail joint), and loss of the head (flail shoulder) of the humerus, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5202. 

After reviewing the evidence of record, the Board finds that an increased evaluation of 30 percent, but no higher, is warranted effective from January 28, 2011.  Prior to January 28, 2011, entitlement to a rating in excess of 20 percent for right shoulder disability has not been shown.

i. From June 1, 2005 through January 27, 2011.

From June 1, 2005 through January 27, 2011, the range of motion exhibited by the Veteran's right shoulder disability was limited to no less than shoulder level.  Moreover, the evidence does not show fibrous union of the minor humerus.  Accordingly, an increased evaluation in excess 20 percent is not warranted based upon limitation of arm motion under Diagnostic Code 5201, or impairment of the humerus under Diagnostic Code 5202.

The October 2005 VA physical examination revealed forward flexion to 180 degrees, extension to 30 degrees, abduction to 150 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.  Using a 5 pound weight in the right hand and conducting repeated range of motion testing of the right shoulder revealed reduced forward flexion to 90 degrees and abduction to 90 degrees, and no other significant changes.  The examiner attributed loss of motion to weakness and fatigability, with no evidence of incoordination or increased pain shown.   Nevertheless, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right shoulder disability, prior to January 27, 2011, does not equate to more than the disability picture contemplated by the 20 percent rating that was assigned. 38 C.F.R. § 4.71a.  In particular, the range of motion exhibited by the Veteran's right shoulder after repetitive testing while holding a 5 pound weight was still no worse than shoulder level.

"Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

A rating in excess of 20 percent for right shoulder disability, prior to January 28, 2011, is not warranted.

ii. Since January 28, 2011.

Since January 28, 2011, the evidence shows that the Veteran's right shoulder disability warrants the assignment of a 30 percent evaluation, but no higher, based upon limitation of motion of the right (major) arm pursuant to Diagnostic Code 5201.

The January 28, 2011 VA examination for joints noted that the Veteran's right shoulder range of motion consisted of flexion to 80 degrees, with pain at 50 degrees; extension to 35 degrees, with pain at 20 degrees; abduction to 120 degrees, with pain at 60 degrees; adduction to 40 degrees with pain at 30 degrees; external rotation to 75 degrees with pain at 0 degrees.  The report also noted findings of mild to moderate atrophy in the right supraspinatus.  With full consideration of the functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the range of motion exhibited warrants an increased evaluation.

The Veteran's right shoulder disability is not more closely approximated by the criteria for a 40 percent evaluation under Diagnostic Code 5201 because the evidence does not show that his right arm motion is limited to 25 degrees from the side of his body. 38 C.F.R. § 4.71a.  

In summary, a 30 percent evaluation, but no higher, is granted for right shoulder disability effective January 28, 2011. 

iii. Additional Rating Considerations

The Board has considered whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the shoulder.  In this case, Diagnostic Codes 5200 and 5202 involve the shoulder.  An evaluation under Diagnostic Code 5200 is not warranted because the Veteran does not have ankylosis of the scapulohumeral articulation; he retains movement in the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Diagnostic Code 5202, other impairment of the humerus, is not for application because the Veteran has not had a recurrent dislocation at the scapulohumeral joint, which is required for a 20 percent evaluation.  For the next higher evaluation, 40 percent, there must be fibrous union of the humerus and the Veteran has not been diagnosed with this condition. 38 C.F.R. § 4.71a. Diagnostic Code 5201 is most favorable to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

The Board has further considered assignment of separate evaluations for the Veteran's surgical scars on his right shoulder area.  The evaluation of skin disabilities are governed under 38 C.F.R. § 4.118.  The criteria were amended effective October 23, 2008, but the amendments apply only to claims filed on or after that date.  As the claim which is the subject of this appeal was filed in May 2005, the older criteria apply.  73 Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118(2009)).  To warrant a compensable evaluation under the applicable criteria, scars would have to cover an area in excess of 144 square inches, be unstable, or be painful on examination.  38 C.F.R. § 4.118, Codes 7802-7804 (2008).  There is no finding or complaint of instability or pain due to the scars, and the surface area involved is far less than 144 square inches, as measured by doctors.

The Board also finds that a separate evaluation is not warranted for manifestations of paresthesia in the Veteran's right upper extremity.  This condition is not shown to be secondary to the Veteran's right shoulder disability.  The VA examiner in January 2011 opined that this condition was secondary to the Veteran's service-connected cervical spine disability.  In similar fashion, the VA examiner in July 2009 opined that the Veteran's right hand and right wrist paresthesia are most likely secondary to his cervical spine disability.  The Veteran is not competent to diagnose the cause of any paresthesia he experiences in his right upper extremity.  

In addition, a September 2009 rating decision has separately granted service connection at a 20 percent disability rating for right upper extremity paresthesia, secondary to the Veteran's service-connected cervical spine disability.  Thus, to the extent he has paresthesia in his right upper extremity, he has been assigned a separate disability rating to compensate him for these manifestations, and any additional evaluation based upon these symptoms would constitute an impermissible pyramiding of benefits.  38 C.F.R. 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

Finally, the Board has considered the issue of whether the staged-schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

As described above, the manifestations of the Veteran's right shoulder disability are contemplated by the schedular criteria in Diagnostic Code 5201 which are based upon limitation of motion of his arm.  His pain is taken into consideration under 38 C.F.R. §§ 4.40 and 4.45.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Id.


ORDER

An initial evaluation in excess of 20 percent for right shoulder disability, from June 1, 2005 through January 27, 2011, is denied.

An evaluation of 30 percent, and no higher, for right shoulder disability, effective from January 28, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran is seeking an increased initial evaluation for lumbosacral strain with mild degenerative joint disease, which is currently rated 10 percent disabling, from June 1, 2005 to March 27, 2006; and 20 percent disabling, since March 28, 2006.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In January 2011, the Veteran underwent a VA examination of the spine.  The examination report concluded with a diagnosis of lumbar degenerative disc disease and spondylosis with painful, limited range of motion.  The VA examiner further noted that there was no evidence of lumbosacral radiculopathy, and no neurological deficits attributable to the low back disability.  

Subsequent medical treatment records electronically stored in the Virtual VA system indicate that the Veteran's lumbar spine disability has worsened since this examination.  A February 2012 VA treatment report noted the Veteran's complaints of worsening symptoms with radiation of pain down the hip and into the lower extremities, left worse than right.  A May 2012 VA treatment report noted the Veteran's complaints of intermittent radiating pain down into both lower extremities to the knees.  Motor strength testing revealed generalized breakaway weakness to the bilateral lower extremities.  The report concluded with an impression of myofascial pain syndrome.  A July 2012 VA treatment report noted that the Veteran's back pain had worsened lately with radiation down into both legs, right worse than left.

Under these circumstances, the RO must, with the assistance of the Veteran, obtain the Veteran's updated treatment records, and then schedule him for a new VA examination to determine the current severity of his service-connected lumbar spine disability and any resulting neurological disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify, and then obtain, all updated treatment records relating to his lumbosacral strain with mild degenerative joint disease, since February 2012.  If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran to undergo the appropriate examination(s) to determine the current severity of his service-connected lumbosacral strain with mild degenerative joint disease.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail, including:

a. As to the orthopedic examination, range-of-motion studies should be conducted.  Among other findings, all functional losses due to pain, weakness, fatigability, etc., should be equated to additional limitation of motion (beyond that shown clinically).  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The duration and frequency of any physician-prescribed periods of bed rest due to the back disability should also be noted.  

b. As to the neurological examination, the examiner should provide opinions as to whether the Veteran has neurologic symptoms that are due to or aggravated by his service-connected lumbosacral strain with mild degenerative joint disease.  If so, all neurologic symptoms should be identified and the nerve(s) affected should be identified.  Impairment for each nerve identified should be described as causing mild, moderate, moderately severe, or severe incomplete paralysis.  

A complete rationale for any opinions expressed must be given.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran of his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be placed in the Veteran's claims file.

4.  Review the examination report(s) to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions and any other development indicated, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


